         Case 2:20-cv-00754-NBF Document 88 Filed 08/04/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KIMBERLY PLETCHER, et al.,                   )
                                              )   Case No. 2:20-cv-00754-NBF
        Consolidated Plaintiffs,              )
                                              )
 v.                                           )
                                              )
 GIANT EAGLE, INC., C&J GROCERY               )
 CO., LLC, and MATT FACCENDA,                 )
                                              )
        Defendants.                           )

                  DEFENDANTS’ MOTION TO COMPEL DISCOVERY

       Pursuant to Federal Rules of Civil Procedure 26 and 37, Defendants respectively move for

an order compelling Plaintiffs to provide discovery. As detailed in the corresponding Brief in

Support, Plaintiffs have failed to provide complete document production, written discovery, and

Court-ordered stipulations, despite already being ordered by the Court to do so. See Amended

Case Management Order (ECF 69) (“any Plaintiffs who are unwilling to provide complete

discovery pursuant to this order . . . will enter into a stipulation dismissing their claims with

prejudice”). A proposed order is attached.


Dated: August 4, 2021                                      Respectfully submitted,

                                                           /s/ Jeremy D. Engle
                                                           Jonathan D. Marcus (PA ID 312829)
                                                           jmarcus@marcus-shapira.com
                                                           Jeremy D. Engle (PA ID 324008)
                                                           engle@marcus-shapira.com

                                                           MARCUS & SHAPIRA LLP
                                                           35th Floor, One Oxford Centre
                                                           301 Grant Street
                                                           Pittsburgh, PA 15219
                                                           Telephone: (412) 471-3490
                                                           Facsimile: (412) 391-8758
                                                           Counsel for Defendants
         Case 2:20-cv-00754-NBF Document 88 Filed 08/04/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, a true and correct copy of the foregoing was

electronically filed and served via operation of the Court’s CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                     /s/ Jeremy D. Engle
                                                     Jeremy D. Engle
